DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiao (“CeO2-webbed carbon nanotubes as a highly efficient sulfur host for lithium-sulfur batteries”).
Regarding Claim 1, Xiao discloses a ceria-carbon-sulfur composite (CeO2@CNT cathode material that is sulfur host, [Introduction, 2.1.1 Preparation of CeO2@CNT/S]) comprising:
A ceria-carbon composite comprising cylindrical carbon materials (carbon materials are carbon nanotubes, CNT, [2.1.1. Preparation of CeO2@CNT]) having ceria particles bonded to surfaces thereof, wherein the cylindrical carbon and bonded ceria particles are entangled and interconnected to each other in three dimensions (Fig. 1, shows ceria-carbon composite, with ceria on surfaces of the CNT, [3. Results and discussion, [2.1.1. Preparation of CeO2@CNT], 1D CNTs form a porous 3D interconnected conductive network, [1. Introduction]); and
Sulfur, which is introduced into at least a portion of an outer surface and an inside of the ceria-carbon composite (Fig. 1, shows sulfur introduced to portion of an outer surface of the ceria-carbon composite, [3. Results and Discussion], sulfur is buried in the carbonaceous matrix in nanoscale dimensions, [3. Results and Discussion]).
	Regarding Claim 8, Xiao discloses the limitations as set forth above. Xiao further discloses wherein the cylindrical carbon material comprises at least one selected from the group consisting of a carbon nanotube (2.1.1. Preparation of CeO2@CNT is made with Carbon Nanotubes).
	Regarding Claim 9, Xiao discloses the limitations as set forth above. Xiao further discloses wherein the diameter of the ceria particles ranged from 10 nm to 30 nm (2.1.1. Preparation of CeO2@CNT, MWNTs has diameter, 10-20 nm).
	Regarding Claim 12, Xiao discloses the limitations as set forth above. Xiao further discloses wherein the ceria-carbon-sulfur composite comprises the ceria-carbon composite and sulfur in weight ratio of 1:9 to 9:1 (ratio of CeO2@CNT to sulfur was set to 4:6, [2.1.2. Preparation of CeO2@CNT/S]).
	Regarding Claim 18, Xiao discloses the limitations as set forth above. Xiao further discloses a positive electrode for a lithium-sulfur battery comprising the ceria-carbon-sulfur composite according to claim 1 (positive electrodes prepared, [2.2 Electrochemical Measurements]).
	Regarding Claim 19, Xiao disclose the limitations as set forth above. Xiao further discloses a lithium-sulfur battery (coin cell Li/S battery [2.2 Electrochemical Measurements]) comprising the positive electrode of claim 18 (claim 18 rejection above discloses limitations for positive electrode of claim 18)
	A negative electrode ([2.2 Electrochemical Measurements]);
	A separator interposed between the positive electrode and the negative electrode ([2.2 Electrochemical Measurements]);
	An electrolyte ([2.2 Electrochemical Measurements]);
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“CeO2-webbed carbon nanotubes as a highly efficient sulfur host for lithium-sulfur batteries”).
Regarding Claim 2, Xiao discloses the limitations as set forth above. 
Xiao does not directly disclose that the ceria particles are formed by chemical growth.
Xiao discloses that the CeO2@CNT particles are formed by refluxing the carbon nanotubes in nitric acid and dispersing the CNTs in Triethylene glycol solution, and then mixed with Cerium Oxide aqueous solutions, where after mixing they underwent a solvothermal reaction (Preparation of CeO2@CNTs, 2.1.1). Xiao further discloses that the ceria particles are grown the surfaces of the CNTs (Fig. 1, Results and discussion).
Xiao discloses a chemical growth reaction carried out by solvothermal reaction utilized by adding nitric acid to CNTs and mixing with Cerium oxide, which is the same as the instant specifications where the chemical growth is carried out by hydrothermal reaction by adding an acid to the carbon agglomerated and the cerium precursor. Thus, it is the examiner’s position that because Xiao discloses adding nitric acid to CNTs and Cerium oxide with a solvothermal reaction, that Xiaos disclosure discloses a chemical growth.  
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Xiao to have a ceria-carbon-sulfur composite wherein the ceria particles are formed by chemical growth on the surfaces of the cylindrical carbon materials from a cerium precursor.
Regarding Claim 3, Xiao discloses the limitations as set forth above. Xiao further discloses wherein the chemical growth is carried out by hydrothermal reaction with addition of an acid (nitric acid is added, and solvothermal reactions are used to create composite, [Preparation of CeO2@CNTs, 2.1.1]).
Regarding Claim 4, Xiao discloses the limitations as set forth above. Xiao does not directly disclose wherein the ceria-carbon composite has a hierarchical porosity structure comprising pores with the cylindrical carbon materials aligned.
Xiao discloses wherein the 1D CNTs form a porous 3D interconnection conductive network (Introduction), where the CNTs are webbed (Fig. 2). It is the examiner’s position that under the broadest reasonable interpretation, in light of the specifications, that hierarchical porosity structure can be interpreted to be any porous structure in which the pores are aligned so as to be three-dimensionally interconnected. Therefore, Xiao, having a 3D interconnected conductive network made of CNTs, meets the limitation of having a hierarchical porous structure. Furthermore, Xiao discloses a CNT structure where the cylindrical carbon materials are aligned (Fig. 1, Fig. 2).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Xiao to have the ceria-carbon composite with a hierarchical porosity structure comprising pores with the cylindrical carbon materials aligned.
Regarding Claim 11, Xiao discloses the limitations as set forth above. Xiao does not directly disclose that the average diameter of the ceria-carbon composite is 3 to 10 µm.
Xiao discloses several SEM images of the ceria-carbon composites where the composite vary in size from 1 µm to 10 µm (Fig. 6). Xiao therefore teaches that the ceria-carbon composites can vary from 1 µm to 10 µm, which substantially overlaps the claimed range of 3 to 10 µm. 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Xiao to have the ceria-carbon composite with an average diameter of 3 to 10 µm. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“CeO2-webbed carbon nanotubes as a highly efficient sulfur host for lithium-sulfur batteries”) in view of Wang (US20120207994) further in view of Ma (“Cerium Oxide Nanocrystal Embedded Bimodal Micromesoporous Nitrogen-Rich Carbon Nanospheres as Effective Sulfur Host for Lithium-Sulfur Batteries”).
Regarding Claim 5, Xiao discloses the limitations as set forth above. 
Xiao does not disclose the porosity of the ceria-carbon composite is 10 % to 60 % and a total BET specific surface area of the ceria-carbon composite is 50 m2/g to 700 m2/g.
Ma discloses a CeO2/nitrogen-carbon (CeO2/MMNC) cathode for use in Lithium-Sulfur batteries that allows for high sulfur loading (Abstract). Ma further discloses that CeO2/MMNC composite has BET surface areas of 550 and 435 for the CeO2 and MMNC (Results and Discussions). Ma teaches that his composite provides a cathode with high reversible capacities, high rate capability, and high cycle stability (Abstract).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ceria-carbon-sulfur composite of Xiao with the teachings of Ma to have a BET specific area of the composite be between 50 m2/g to 700 m2/g. This modified structure would yield the expected result of high reversible capacities, high rate capability, and high cycle stability.
Wang discloses a carbon metal oxide sulfur cathode ([009]), where the metal oxide can be cerium oxide ([0025]). Wang further discloses that the cathode is a porous structure where the porous structure can include macropores ([0022]) where the macropores are greater than 20 nm ([0023]). Wang further discloses that the pore volume can range from 1/7 cm3/g to 10cm3/g ([0023]). Wang teaches that this configuration greatly improves performance of the Li/S batteries ([009]). Wang further teaches that the pore size and pore volume can be varied for various applications ([0023]). Therefore, it is the examiner’s position that because porosity is directly affected by the pore diameter size, and pore volume, Wang teaches that the porosity of the carbon, cerium oxide, sulfur cathode is a results effective variable. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore it would be obvious to one of ordinary skill in the art to modify the pores of Xiao with the teachings of Wang to have the porosity of the ceria-carbon composite range from 10 % to 60 %. This modified structure would yield the expected result of greatly improved performance of the Li/S battery.
Claim(s) 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“CeO2-webbed carbon nanotubes as a highly efficient sulfur host for lithium-sulfur batteries”) in view of Wang (US20120207994).
Regarding Claim 6 & 7, Xiao discloses the limitations as set forth above. 
Xiao discloses SEM images of the ceria carbon composite that have holes that vary in size, some of the hole being larger than 50 nm (Fig. 2). However, Xiao does not directly disclose that the pores are macropores having a diameter of greater than 50 nm, and further does not directly discloses that the macropores have a diameter of 300 nm to 800 nm.
Wang discloses a carbon metal oxide sulfur cathode ([009]), where the metal oxide can be cerium oxide ([0025]). Wang further discloses that the cathode is a porous structure where the porous structure can include macropores ([0022]) where the macropores are greater than 20 nm ([0023]). Wang teaches that this configuration greatly improves performance of the Li/S batteries ([009]). Wang further teaches that the pore size can be varied for various applications ([0023]), thus Wang teaches that pore size is a results effective variable. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore it would be obvious to one of ordinary skill in the art to modify the pores of Xiao with the teachings of Wang to have pores that are macropores that have a diameter greater than 50 nm, and have a diameter between 300 nm to 800 nm. This modified structure would yield the expected result of greatly improved performance of the Li/S battery.
Regarding Claim 10, Xiao discloses the limitations as set forth above. 
Xiao does not directly disclose that the ceria particles are in an amount of 10 wt% to 50 wt% based on a total weight of the ceria-carbon composite.
Wang discloses a ceria-carbon composite wherein the metal oxide, which can be ceria, can be included in the composite with a range of 1% to 10% weight of the entire electrode ([0047]). It is the examiner’s position that because the ratio of the sulfur content  to the entire composite can range from 0.1 to 0.92 ([0040]), that Wang discloses that the weight of the metal oxide, which can be ceria, can be over 10 wt% of the ceria-carbon composite. Wang teaches that this configuration greatly improves performance of the Li/S batteries ([009]).
It is the examiner’s position that under the broadest reasonable interpretation of the claim, “a total weight of the ceria-carbon composite, includes on the ceria and carbon and does not include the sulfur that is added after the ceria-carbon composite is formed. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ceria content of Xiao’s ceria-carbon composite with the teachings of Wang to have ceria present in a range of 10 wt% to 50 wt% of the ceria-carbon composite. This modified structure would yield the expected result of greatly improved performance of the Li/S battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728        

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728